           Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 1 of 13




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

ECONO LUBE FRANCHISOR SPV
LLC, a Delaware limited liability
company,
       Plaintiff,                           CASE NO.        5:19-cv-1192

v.
MOHAMED HAFSI, an individual;
and YASER BELBISI, an individual,
       Defendants



     COMPLAINT FOR TRADEMARK INFRINGEMENT, FALSE
 DESIGNATION OF ORIGIN, TRADEMARK COUNTERFEITING AND
                  UNFAIR COMPETITION


      For its causes of action against Defendants Mohamed Hafsi and Yaser
Belbisi (“Defendants”), Plaintiff Econo Lube Franchisor SPV LLC hereby alleges
as follows:
                          JURISDICTION AND VENUE
      1.      This civil action arises under the Federal Trademark Act of 1946, 15
U.S.C. § 1051, et seq., as amended (the “Lanham Act”), and California Business &
Professions Code §§ 14200 and 17200 et seq.
      2.      This Court has original jurisdiction over the parties and the subject
matter of the action pursuant to 28 U.S.C. §§ 1331 and 1338(a)-(b), as well as
under 15 U.S.C. §§ 1121. This Court also has jurisdiction over the subject matter
of this action pursuant to 28 U.S.C. § section 1332(a). As alleged herein below,
           Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 2 of 13




there is complete diversity of citizenship between Plaintiffs and Defendants, and
the amount in controversy, exclusive of interest and costs, exceeds $75,000.
      3.     This Court also has personal jurisdiction over the Defendant because
Defendants are doing business and/or resides in this state and/or the alleged acts of
infringement have occurred and/or are occurring in this state.
      4.     Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) in that
at least one of the Defendants reside in this District, and under 28 U.S.C. section
1391(b)(2) in that a substantial part of the events or omissions giving rise to the
claims occurred in this District.
                                    THE PARTIES
      5.     Plaintiff Econo Lube Franchisor SPV LLC (“Econo Lube”), is a
Delaware limited liability company that maintains its principal place of business at
440 S. Church Street, Suite 700, Charlotte, NC 28202. Econo Lube is the
successor-in-interest to Econo Lube N’ Tune, Inc. Econo Lube’s sole member is
Driven Brands, Inc., which is a Delaware corporation that maintains its principal
place of business at 440 S. Church Street, Suite 700, Charlotte, NC 28202. Econo
Lube is therefore a citizen of Delaware and North Carolina.
      6.     Econo Lube is the owner of various trademarks and service marks,
including the service mark "Econo Lube N' Tune & Brakes," which is registered on
the principal register with the United States Patent and Trademark Office as
Registration No. 3887351, "Econo Lube N' Tune," which is registered on the
principal register with the United States Patent and Trademark Office as
Registration No. 3887350, and "Econo Lube," which is registered on the principal
register with the United States Patent and Trademark Office as Registration No.
3887349 (collectively, the "Econo Lube Marks").



                                           2
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 3 of 13




      7.     Econo Lube is informed and believes and, on that basis, alleges that
Defendant Mohamed Hafsi (“Hafsi”) is an individual whose domicile is in Bexar
County, Texas. Hafsi is therefore a citizen of the State of Texas.
      8.     Econo Lube is informed and believes and, on that basis, alleges that
Defendant Yaser Belbisi (“Belbisi”) is an individual whose domicile is in Bexar
County, Texas. Belbisi is therefore a citizen of the State of Texas.
                       THE FRANCHISE DOCUMENTS
      9.     On July 10, 2011, Econo Lube entered into an Econo Lube N’ Tune &
Brakes Franchise Agreement with Defendants Hafsi and Belbisi, which was
amended on October 25, 2011 when the parties executed an Amendment to
Franchise Agreement Section 4.6 Local Advertising. A true and correct copy of
the Econo Lube N’ Tune & Brakes Franchise Agreement, as amended (the
“Franchise Agreement”) is attached hereto as Exhibit A.
      10.    The Franchise Agreement authorized Defendants to operate Econo
Lube N’ Tune franchise No. 4145 (the “Franchise”), at 9003 Huebner Road, Suite
3, San Antonio, Texas (the “Former Franchise Premises”).
      11.    Article II of the Franchise Agreement provided for an initial term of
fifteen (15) years, through July 9, 2026, and provided the parties with certain
options to renew.
      12.    Article IV of the Franchise Agreement required Defendants to make
certain payments to Econo Lube, including a weekly continuing royalty payment
and weekly service fee (the “Franchise Fees”) and weekly contributions to Econo
Lube’s Advertising Funds (the “Advertising Fees”).
      13.    The Franchise Agreement authorized Defendants to use the Econo
Lube Marks and to obtain a “white pages” and a “yellow pages” telephone listing
for the location (the “Telephone Number”). The Franchise Agreement expressly

                                          3
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 4 of 13




provided that Defendants had no ownership interest in the Econo Lube marks or
the Telephone Number, and provided specific instructions for discontinuing the use
of the Econo Lube Marks and the Telephone Number upon termination of the
Franchise Agreement.
              DEFENDANTS’ DEFAULTS AND TERMINATION
      14.    Beginning in 2012, Defendants began to fall behind in payments of
their Franchise Fees. Beginning in 2016, Defendants began to fall behind in
payments of their Advertising Fees.
      15.    On March 28, 2017, Econo Lube sent Defendants a Notice of Default
itemizing the defaults under the Franchise Agreement and demanding that the
defaults be cured within thirty (30) days of the Notice. A true and correct copy of
the Notice of Default is attached hereto as Exhibit B.
      16.    Defendants failed to cure their defaults and, on May 16, 2017, Econo
Lube served Defendants with a Termination Notice, a true and correct copy of
which is attached hereto as Exhibit C. The Termination Notice notified
Defendants of the immediate termination of the Franchise Agreement, and
specified a number of post-termination obligations Defendants were required to
perform, including instructions to cease using the Econo Lube names and
trademarks and to cease using and assign the Telephone Number to Econo Lube.
      17.    Despite having received the Termination Notice, Defendants continue
to use the Econo Lube trademarks and the Telephone Number at the Former
Franchise Premises and to hold themselves out as Econo Lube franchisees.
      18.    On October 22, 2018, Econo Lube, through outside counsel, sent a
Demand to Cease and Desist to Defendants, demanding that Defendants comply
with the post-termination obligations under the Franchise Agreement, including the
requirement that they de-identify the Former Franchise Premises as an Econo Lube

                                          4
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 5 of 13




franchise. A true and correct copy of the Demand to Cease and Desist is attached
hereto as Exhibit D.
      19.    As of the date of filing this Action, Defendants have failed and
refused to comply with the Termination Notice and/or the Demand to Cease and
Desist.
                          FIRST CLAIM FOR RELIEF
              (Trademark Infringement Under 15 U.S.C. § 1125(a))
      20.    Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
17, inclusive.
      21.    As alleged above, the Econo Lube Marks are the subject of a current,
valid, uncancelled trademark registrations on the Principal Register (as that term is
used in 15 U.S.C. §1115).
      22.    Econo Lube is the owner of the Econo Lube Marks, and has used the
marks continuously in commerce at all times since the registrations were filed.
      23.    Despite the termination of the Franchise Agreement, which terminated
Defendants’ license to use the Econo Lube Marks, Defendants have engaged, and
continue to engage, in the unauthorized use of the Econo Lube Marks in commerce
in a manner that is likely to cause confusion, mistake or to deceive members of the
public into believing that Defendants’ goods and services originated or are
affiliated with Econo Lube.
      24.    Defendants’ unauthorized use in commerce of the Econo Lube Marks
is likely to cause confusion, or to cause mistake, or to deceive consumers, who are
likely to erroneously believe that Defendants are affiliated with or connected with
Econo Lube, when in fact they are not.



                                          5
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 6 of 13




      25.    Defendants’ actions were knowing and willful efforts to exploit the
goodwill associated with the Econo Lube Marks. Defendants have diverted
customers from other actual Econo Lube franchisees, including Meineke/Econo
Lube Co-Brand franchisees. The infringement was and is therefore knowing,
willful and deliberate, and thus exceptional under 15 U.S.C. § 1117.
      26.    As a result of the foregoing acts constituting infringement of the
Econo Lube Marks, Econo Lube is entitled to recover any profits earned by
Defendants as a result of such wrongful actions, and damages suffered by Econo
Lube according to proof at trial.
      27.    By reason of the acts of the Defendants alleged herein, Econo Lube
has suffered, is suffering, and will continue to suffer, irreparable damage unless
Econo Lube is granted, preliminary during the pendency of this action, and
thereafter permanently, an injunction preventing the Defendant from continuing
their unlawful actions.
                          SECOND CLAIM FOR RELIEF
             (False Designation of Origin under 15 U.S.C. § 1125(a))
      28.    Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
26, inclusive.
      29.    There is substantial goodwill associated with the Telephone Number
or numbers used by Defendants to operate the Franchise. Under the terms of the
Franchise Agreement, all telephone numbers associated with the Franchise
(hereinafter, the “Telephone Numbers”) are the property of Econo Lube, and
Defendants are required to immediately discontinue the use of all such numbers
upon termination of the Franchise Agreement.



                                          6
             Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 7 of 13




       30.    In addition to its unauthorized use of the Econo Lube Marks,
Defendants have continued to use the Telephone Numbers associated with the
Franchise business in a manner that is likely to cause confusion, or to cause
mistake, or to deceive consumers, who are likely to erroneously believe that
Defendants are affiliated with or connected with Econo Lube, or that Econo Lube
sponsors or endorses Defendants’ services, when in fact it does not. Among other
things, the Telephone Numbers continue to be used in numerous online indexes
and directories, where they are associated with the Econo Lube Marks. Even if
Defendants cease, or have ceased, using the Econo Lube Marks at the Former
Franchise Premises, the continued use of the Telephone Numbers in internet and
online advertisements, directories and indexes, results in initial-interest confusion
by consumers.
       31.    Defendants’ actions were knowing and willful efforts to exploit the
goodwill associated with the Econo Lube Marks. Defendants have diverted
customers from other actual Econo Lube franchisees, including Meineke/Econo
Lube Co-Brand franchisees. The infringement was and is therefore knowing,
willful and deliberate, and thus exceptional under 15 U.S.C. § 1117.
       32.    As a result of the foregoing acts constituting false designation of
origin, Econo Lube is entitled to recover any profits earned by Defendants as a
result of such wrongful actions, and damages suffered by Econo Lube according to
proof at trial.
       33.    By reason of the acts of Defendants alleged herein, Econo Lube has
suffered, is suffering, and will continue to suffer, irreparable damage unless Econo
Lube is granted, preliminary during the pendency of this action, and thereafter
permanently, an injunction preventing Defendants from continuing their unlawful
actions.

                                           7
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 8 of 13




                         THIRD CLAIM FOR RELIEF
      (Trademark Counterfeiting under 15 U.S.C. §§ 1114(1)(a), 1116(d))
      34.    Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
33, inclusive.
      35.    Defendants’ rights to use the Econo Lube Marks terminated when the
Franchise Agreement was terminated.
      36.    With knowledge that its rights to use the Econo Lube Marks were
terminated, Defendants have engaged, and continue to engage, in the unauthorized
use of non-genuine marks that are identical to the registered, genuine Econo Lube
Marks in connection with their competing business, which offers services identical
to the services for which the genuine Marks were registered.
      37.    Defendants’ unauthorized actions, as described above, constitute
violations of Sections 32(1)(a) and 34(d) of the Lanham Act, 15 U.S.C. §§
1114(1)(a), 1116(d), and have at all times relevant to this action been willful and/or
knowing.
      38.    As a direct and proximate result of the actions, conduct, and practices
of Defendants as alleged above, Econo Lube has suffered, and will continue to
suffer, irreparable injury and damages in an amount to be proved at trial.
      39.Defendants’ rights to use the Meineke Marks terminated when the
Franchise Agreement was terminated.
      40.    With knowledge that its rights to use the Meineke Marks were
terminated, Defendants have engaged, and continues to engage, in the unauthorized
use of non-genuine marks that are identical to the registered, genuine Meineke
Marks in connection with their competing business, which offers services identical
to the services for which the genuine Marks were registered.

                                          8
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 9 of 13




      41.    Defendants’ unauthorized actions, as described above, constitute
violations of Sections 32(1)(a) and 34(d) of the Lanham Act, 15 U.S.C. §§
1114(1)(a), 1116(d), and have at all times relevant to this action been willful and/or
knowing.
      42.    As a direct and proximate result of the actions, conduct, and practices
of Cross-Defendants as alleged above, Meineke has suffered, and will continue to
suffer, irreparable injury and damages in an amount to be proved at trial.
                        FOURTH CLAIM FOR RELIEF
      (Trademark Infringement under TEX. BUS. & COM. CODE § 16.102)
      43.    Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
42, inclusive.
      44.    As alleged hereinabove, Defendants’ rights to use the Econo Lube
Marks and Telephone Numbers were terminated on May 16, 2017. Despite the
termination of Defendants’ rights to use the Econo Lube Marks and Telephone
Numbers, Defendants, without Econo Lube’s consent or authorization, continued
to use the Econo Lube Marks and Telephone Numbers in connection with their
automotive repair business at the Former Franchise Premises.
      45.    The Defendants’ use of the Econo Lube Marks and Telephone
Numbers is likely to deceive or cause confusion or mistake as to source or origin of
the goods or services. The Defendants’ acts as set forth above constitute
infringement under the Texas Trademark Act, TEX. BUS. & COM. CODE § 16.102.




                                          9
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 10 of 13




                          FIFTH CLAIM FOR RELIEF
                               (Unfair Competition)
      46.     Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
45, inclusive.
      47.     Defendants’ acts in continuing to use the Econo Lube Marks and
Telephone numbers following termination of the Franchise Agreement was
intended to mislead the public and lead to confusion and mistake.
      48.     The Defendants are further attempting to pass off their services as
those of Econo Lube. The Defendants’ actions as alleged above constitute unfair
competition under the laws of the State of Texas.
      49.     The Defendants’ actions as alleged above, which continued after
several written notice, including a Demand to Cease and Desist, were committed
with malice as defined in Texas Civil Practice and Remedies Code Section
41.100(7) in that the defendant’s actions were specifically intended to harm Econo
Lube in its business. The Defendants’ conduct warrants the assessment of
exemplary damages against Defendants under Texas Civil Practice and Remedies
Code Section 41.003.
                          SIXTH CLAIM FOR RELIEF
                   (Breach of Contract—Franchise Agreement)
      50.     Econo Lube realleges and incorporates herein by this reference as
though set forth in full each and every allegation contained in paragraphs 1 through
16, inclusive.
      51.     Defendants and Econo Lube entered into the Franchise Agreement on
July 10, 2011.



                                          10
            Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 11 of 13




      52.     Econo Lube has fully performed all of its obligations under the
Franchise Agreement.
      53.     Defendants have failed and refused, and continue to fail and refuse, to
pay the amounts due to Econo Lube under the Franchise Agreement. Defendants’
conduct constitutes a breach of the Franchise Agreement, justifying Econo Lube’s
termination of the agreement.
      54.     As a direct and proximate result of Defendants’ breach, Econo Lube
has been damaged in an amount exceeding the jurisdictional minimum limits of
this Court.
      55.     As a direct and proximate result of Defendants’ breach of the
Franchise Agreement, Econo Lube has been required to retain attorneys and incur
fees and expenses to prosecute its rights under the Agreement. Accordingly,
Econo Lube seeks to recover from Defendants all attorneys' fees and expenses it
has incurred to prosecute this breach of contract, including pre-filing efforts to
collect the amounts owed.
                              PRAYER FOR RELIEF
      WHEREFORE, Plaintiff ECONO LUBE FRANCHISOR SPV LLC prays
for judgment against Defendants MOHAMED HAFSI and YASER BELBISI, as
follows:
      1.      That the Court enter judgment in favor of Plaintiffs and against
              Defendants;
      2.      That the Court preliminarily and permanently enjoin Defendants and
              their agents, servants, employees, members, limited partners,
              attorneys, parent, subsidiary, and related companies and all persons
              acting for, with, by, through or under them from continuing to use any



                                          11
           Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 12 of 13




             trademark, service mark or tradename that infringes on any of the
             Econo Lube Marks and the Telephone Numbers;
      3.     That the Court award Econo Lube all of the Defendants’ profits, all
             damages sustained by Econo Lube, and the costs of this Action,
             including reasonable attorneys’ fees, resulting from Defendants’
             unauthorized use of the Econo Lube Marks;
      4.     That the Court award Econo Lube compensatory damages, along with
             reasonable costs and attorneys’ fees, against Defendants for all
             amounts due under the Franchise Agreement;
      5.     That the Court award Econo Lube an award of three times
             Defendants’ profits or Econo Lube's damages, whichever is greater or,
             in the alternative, statutory damages as provided in 15 U.S.C. § 1117,
             along with reasonable attorneys' fees, arising from Defendants'
             counterfeit use of the Econo Lube Marks; and
///
///
///




                                         12
          Case 5:19-cv-01192 Document 1 Filed 10/04/19 Page 13 of 13




     6.     For such other and further relief as the Court deems just and proper.

Dated: October 4, 2019                LAW OFFICES OF LAWRENCE J.
                                      HILTON

                                      By: /s/ Lawrence J. Hilton
                                          Lawrence J. Hilton
                                          Admission Pending
                                          State Bar No. 24105017
                                          4514 Cole Avenue, Suite 600
                                          Dallas, TX 75202
                                          Telephone: (214) 559-7176
                                          Facsimile:    (949) 258-5081
                                          Email:        lhilton@onellp.com

                                      ONE LLP

                                      By: /s/ Joanna Ardalan
                                         Joanna Ardalan
                                         California State Bar No. 285384
                                         Pro Hac Vice
                                         9301 Wilshire Blvd. Penthouse
                                         Beverly Hills, CA 90210
                                         Telephone: (310) 437-8665
                                         Facsimile:     (310) 943-2085
                                         Email:         jardalan@onellp.com

                                          Attorneys for Plaintiff
                                          ECONO LUBE N' TUNE, LLC




                                        13
